Citation Nr: 1643103	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-36 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent prior to August 26, 2015, including on an extraschedular basis, and greater than 60 percent thereafter, for asthma with inactive pulmonary tuberculosis.

2.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) for organic aphonia, claimed as due to service-connected asthma with inactive pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from February 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims for a disability rating greater than 30 percent for asthma with inactive pulmonary tuberculosis (which was characterized as inactive pulmonary tuberculosis, far advanced) and for a total disability rating based on individual unemployability (TDIU).  The Veteran disagreed with this decision later in March 2009.  He perfected a timely appeal in September 2009.

In May 2010, the Board denied the Veteran's claims for a disability rating greater than 30 percent for asthma with inactive pulmonary tuberculosis (which was characterized as inactive pulmonary tuberculosis, far advanced) and for a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court vacated and remanded the Board's denial of the Veteran's claims for a disability rating greater than 30 percent for asthma with inactive pulmonary tuberculosis, on an extraschedular basis only, and for a TDIU.  The Court affirmed the Board's May 2010 decision to the extent that it denied the Veteran's increased rating claim for asthma with inactive pulmonary tuberculosis on a schedular basis.

This matter also comes before the Board on appeal from a September 2010 rating decision in which the RO denied the Veteran's claim of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) for organic aphonia, claimed as due to service-connected asthma with inactive pulmonary tuberculosis (which was characterized as entitlement to special monthly compensation (k) on account of service-connected inactive tuberculosis) ("SMC claim").  The Veteran disagreed with this decision in October 2010.  He perfected a timely appeal on his SMC claim in December 2012 and revoked his prior representation, advising VA that he preferred to represent himself.  Having reviewed the record evidence, including the Veteran's assertions that his service-connected inactive pulmonary tuberculosis caused him to experience organic aphonia, the Board finds that the Veteran's SMC claim should be characterized as stated on the title page.  See also 38 C.F.R. § 4.96(c) (2015).

In February 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ issue a Statement of the Case to the Veteran on his SMC claim.  See Board remand dated February 27, 2012, at pp. 4.  The Board also directed the AOJ to attempt to obtain the Veteran's VA treatment records dated between approximately 1990 and prior to 2001.  Id., at pp. 3-4.  The Board further directed the AOJ to schedule the Veteran for appropriate examination to determine the nature and extent of his respiratory disabilities.  Id., at pp. 5-6.  As noted above, after the AOJ promulgated an SOC on the Veteran's SMC claim in December 2012, he perfected a timely appeal on this claim later that same month.  The requested records subsequently were associated with the Veteran's claims file.  And the requested examination occurred in September 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an October 2015 rating decision, the RO granted the Veteran's claim of service connection for asthma with inactive pulmonary tuberculosis (which was characterized as asthma with inactive pulmonary tuberculosis, far advanced), assigning a zero percent rating for asthma effective March 27, 2009.  The RO noted in this decision that the Veteran's service-connected asthma was being evaluated together with his service-connected inactive pulmonary tuberculosis.  See generally 38 C.F.R. § 4.96 (2015).  Because the Veteran's asthma was being evaluated together with his service-connected inactive pulmonary tuberculosis, and because this service-connected disability was a "protected rating" under § 4.96(a), the RO noted that the 30 percent rating assigned effective March 27, 2009, for inactive pulmonary tuberculosis, was confirmed.  See 38 C.F.R. § 4.96(a).  The RO finally noted that a 60 percent rating was assigned effective August 26, 2015, for the Veteran's service-connected asthma with inactive pulmonary tuberculosis.

The Board notes here that, under 38 C.F.R. § 4.96(a), "protected ratings" of 30 percent and 50 percent for inactive tuberculosis rated under the former rating criteria for tuberculosis in effect prior to August 19, 1968, as in this case, may not be elevated (or increased) when rating coexisting respiratory conditions.  Id.  In other words, a Veteran with a "protected" disability rating of 30 percent or 50 percent for tuberculosis is not entitled to an increased scheduler rating for his or her tuberculosis during the time period for which such rating is in effect (in this case, prior to August 26, 2015); however, as the Board noted in its February 2012 remand, despite the existence of the "protected" rating for tuberculosis, the Veteran in this appeal is entitled to consideration of entitlement to an increased rating for his asthma with inactive pulmonary tuberculosis on an extraschedular basis.  See Board remand dated February 27, 2012, at pp. 2-3; see also 38 C.F.R. §§ 3.321, 4.96(b).  Having reviewed the record evidence, and in light of the existence of the Veteran's "protected" rating for tuberculosis, the Board finds that this issue should be characterized as stated on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his service-connected asthma with inactive pulmonary tuberculosis is more disabling than currently evaluated.  He also contends that, because his service-connected asthma with inactive pulmonary tuberculosis caused him to experience organic aphonia, he is entitled to special monthly compensation.  The Board acknowledges that this appeal previously was remanded to the AOJ in February 2012.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's increased rating claim for asthma with inactive pulmonary tuberculosis, the Board notes that there appear to be additional outstanding private treatment records which have not yet been associated with the claims file.  For example, on VA respiratory conditions Disability Benefits Questionnaire (DBQ) in August 2015, it was noted that the "Veteran has been treated as [an] outpatient by [a] private physician due to pneumonia and bronchitis, with oral antibiotherapy."  It also was noted that this outpatient treatment for respiratory problems occurred "at least monthly" in the previous year.  Unfortunately, it appears that these records have not been associated with the Veteran's claims file.

The Board notes in this regard that VA's duty to assist includes obtaining relevant records.  The Court has held that all records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board finds that, on remand, the AOJ should attempt to obtain records of the Veteran's monthly outpatient treatment for respiratory problems by a private clinician which he identified at his August 2015 VA respiratory conditions DBQ.

With respect to the Veteran's SMC claim, the Board observes that, because the Veteran has asserted that his service-connected asthma with inactive pulmonary tuberculosis caused or contributed to his organic aphonia, and because this appeal is being remanded in order for the AOJ to attempt to obtain potentially relevant records concerning the Veteran's recent private outpatient treatment for respiratory problems, to include his service-connected asthma with inactive pulmonary tuberculosis, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board also observes that, to date, the medical evidence does not indicate that the Veteran has been diagnosed as having or treated for organic aphonia; it may be that the recently identified records of monthly outpatient treatment for respiratory problems address this additional disability claimed to be due to his service-connected asthma with inactive pulmonary tuberculosis, however.  In any event, the Board finds that adjudication of the Veteran's SMC claim must be deferred.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify all VA and non-VA health care providers who have treated him for his service-connected asthma with inactive pulmonary tuberculosis in recent years, to include any private clinician(s) who have treated him on a monthly basis for respiratory problems, to include pneumonia and bronchitis.  He also should be asked to identify all VA and non-VA health care providers who have treated him for organic aphonia since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  If any records obtained are in Spanish, please have them translated in to English.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

